ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Colonna's Shipyard, Inc.                      )      ASBCA Nos. 59987, 60104, 60105
                                              )
Under Contract No. N50054-13-C-1304           )

APPEARANCE FOR THE APPELLANT:                        Donald C. Holmes, Esq.
                                                      Holmes, Pittman & Haraguchi, LLP
                                                      Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Robyn L. Hamady, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board's docket with prejudice.

       Dated: 2 June 2017



                                                  DAYID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59987, 60104, 60105, Appeals of
Colonna's Shipyard, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals